NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 11-2823
                                   _____________

                          XUE XIA ZHU; JIN FENG JIANG,
                                                    Petitioner

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                               Respondent
                            _____________

                        Petition for Review of an Order of the
                         United States Department of Justice
                            Board of Immigration Appeals
                     (BIA Nos. A089-254-383 and A079-393-932)
                    Immigration Judge: Honorable Annie S. Garcy
                                    _____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  July 11, 2012

              Before: RENDELL, GARTH and BARRY, Circuit Judges

                            (Opinion Filed: July 25, 2012)
                                  _____________

                             OPINION OF THE COURT
                                 _____________

RENDELL, Circuit Judge.

      Petitioner Xue Xia Zhu, and her husband, Jin Feng Jiang, petition for review of the

Board of Immigration Appeals‟ (“BIA”) decision to vacate the Immigration Judge‟s
(“IJ”) decision granting asylum to Zhu and Jiang. For the reasons that follow, we will

affirm.

                                              I.

          Zhu and Jiang, who are citizens of China, entered the United States without being

admitted or paroled in 2004 and 2001 respectively, in violation of 8 U.S.C. §

1182(a)(6)(A)(i). In 2007, the couple married while in the United States. In October

2007, Zhu filed an I-589 application, seeking asylum. Subsequently, the Department of

Homeland Security (“DHS”) issued Notices to Appear to Zhu and Jiang on May 5, 2008.

Before the IJ, Zhu and Jiang both conceded removability, but Zhu sought asylum,

claiming to fear persecution because of her failure to comply with Chinese family

planning laws. At the time of their removal hearing, Zhu had two United States-born

children and was pregnant with her third. Zhu fears that, if she returned to China, she

would be forcibly sterilized or would have been forced to abort her pregnancy. Because

Jiang‟s claim is derivative of his wife‟s, the success of his application relies upon his wife

establishing her entitlement to protection. See 8 U.S.C. § 1158(b)(3)(A).

          The IJ found that Zhu demonstrated a well-founded fear of persecution on account

of her having violated China‟s family planning policies. DHS appealed the decision to

the BIA, who reversed. The BIA held that the IJ‟s factual findings underlying her

holding were not clearly erroneous, but nonetheless determined that Zhu had not met her

burden of establishing that she had a well-founded fear of persecution in China. The BIA

vacated the IJ‟s decision and ordered the Petitioners removed. Zhu timely petitioned this

Court for review, and was granted a stay of removal.

                                               2
                                             II.

       We have jurisdiction to review a final order of removal under 8 U.S.C. § 1252(a).

Abdulai v. Ashcroft, 239 F.3d 542, 547 (3d Cir. 2001). In this instance, because the BIA

issued its own opinion on the merits, we review its decision rather than that of the IJ. Li

v. Att’y Gen., 400 F.3d 157, 162 (3d Cir. 2005).

       Where, as in this instance, an alien seeking asylum does not allege past

persecution, she must establish that she has a well-founded fear of future persecution.

See Chavarria v. Gonzalez, 446 F.3d 508, 516 (3d Cir. 2006) (citing 8 U.S.C. §

1101(a)(42)). To make this showing, she must show a subjective fear that persecution

will result upon her return to her home country, and that fear must be “objectively

reasonable in light of the circumstances of the alien‟s case.” Huang v. Att’y Gen., 620

F.3d 372, 381 (3d Cir. 2010). The term “persecution” includes “threats to life,

confinement, torture, and economic restrictions so severe that they constitute a threat to

life or freedom,” but “does not encompass all treatment that our society regards as unfair,

unjust, or even unlawful or unconstitutional.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.

1993). The BIA reviews the IJ‟s factual findings as to what will happen to the alien if

she returns to her home country for clear error, but whether those facts give rise to a well-

founded fear of persecution is a question of law subject to de novo review by the BIA.

See Huang, 620 F.3d at 384-85.

       In turn, we apply a deferential standard of review to the BIA‟s decision. “So long

as the BIA‟s decision is supported by „reasonable, substantial, and probative evidence on



                                             3
the record considered as a whole,‟ we will not disturb the BIA‟s disposition of the case.”

Chavarria, 446 F.3d at 515 (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)).

                                             III.

       After a thorough review of the evidence presented in this case, we conclude that

the evidence supports the BIA‟s finding that Zhu‟s fear of future persecution is too

speculative to be considered well-founded.

       Zhu first contests the BIA‟s description of enforcement of family planning policies

in Fujian Province, the province in China to which she would return, as “lax” and

“uneven” because the factual basis for those descriptors is not in the record. While Zhu

is correct that those descriptors do not seem to be in the Administrative Record, the BIA

only used those terms to describe the enforcement of financial penalties for not

complying with family planning policies, not the instances of forced sterilization or

abortion. Zhu‟s asylum claim is predicated on her fear of forced sterilization or abortion,

not a fear of excessive fines. To the extent that Zhu‟s claim is based upon a fear of

excessive fines, the record as a whole does not demonstrate that she would face economic

sanctions “so severe that they constitute a threat to life or freedom.” Fatin v. INS, 12

F.3d at 1240. Moreover, Zhu‟s suggestion that she would feel pressured to abort her

pregnancy or be sterilized does not amount to a well-founded fear of persecution. See In

re T-Z, 24 I&N Dec. 163, 169 (BIA 2007) (“The statute requires that the abortion be

„forced,‟ not merely that a person choose an unpreferred course of action as the result of

some pressure that sways the choice.”). Other evidence in the record substantially

supports the BIA‟s decision. For example, the record contains evidence that there are no

                                              4
reported cases of forced abortion or sterilization in Fujian Province in the last ten years,

that the U.S. Consulate General has not seen signs of forced sterilization or abortion, and

that interviews with visa applicants from Fujian Province showed that many violators

paid fines but were not subject to forced sterilization or abortion.

       Zhu next argues that the BIA failed to meaningfully consider the fact that her

mother underwent forced sterilization and that Zhu had previously been fined for failing

to report for an OB/GYN examination as a teenager. The BIA correctly noted that Zhu

failed to show how her mother‟s circumstances are similar to her own. Furthermore,

Zhu‟s fear based on the idea that her previous fine raises her chances that she would be

forcibly sterilized is too speculative, as nothing in the record supports this conclusion.

       Finally, Zhu asserts that the BIA erred in construing her case as turning on the fact

that her children were born in the United States, and thus are United States citizens. Zhu

points to the 2007 State Department Country Profile, which states that “China does not

recognize dual citizenship, and children without a Chinese household registration (i.e.,

who enter and live in China as American citizens rather than as Chinese permanent

residents) are not eligible for free public education and other social benefits available to

Chinese permanent residents,” in support of the premise that she would need to register

her children, which would in turn subject her to Chinese family planning policy rules and

regulations. (A.R. 276.) However, if she does not register her children, the Country

Profile goes on to state that the benefits would still be available to her children, “but at a

higher cost than the parents of permanent resident children pay.” Importantly, the

Country Profile states that “children born abroad, if not registered as permanent residents

                                               5
of China . . ., are not considered as permanent residents of China, and therefore are not

counted against the number of children allowed under China‟s family planning law.” Id.

Thus, Zhu has failed to establish a well-founded fear of persecution on account of having

United States-born children, as she failed to show that these children would be treated as

Chinese nationals. See Ying Chen v. Att’y Gen., 676 F.3d 112 (3d Cir. 2011).

       In sum, we disagree with Zhu‟s assertion that BIA inappropriately “cherry picked”

a few pieces of evidence to support its conclusion; rather, the BIA reviewed the record

evidence as a whole and concluded that it did not establish an objectively well-founded

fear of prosecution. We see no reason to disturb the BIA‟s decision. See Huang, 620

F.3d at 388.

                                            IV.

       For the foregoing reasons, we will deny the petition for review and affirm the

decision of the BIA.




                                             6
Zhu, et. al. v. Attorney General
No. 11-2823

GARTH, Circuit Judge, dissenting.

       I do not agree with the majority=s decision to affirm the BIA. I would remand this

case to the BIA, as the BIA engaged in improper fact findings in its review of the IJ=s

decision. Under 8 CFR ' 1003.1(d)(3), the BIA may not reverse an IJ=s factual findings

unless they are "clearly erroneous." The BIA did not determine that the factual findings

of the IJ were "clearly erroneous," rather the BIA improperly determined that the policy

that Zhu would face in China would probably consist of Aincentives and economically-

based penalties@ (BIA opinion at 2). Contrary to the IJ, the BIA also improperly found

that Zhu=s daughters= U.S. citizenship status would be relevant to Zhu=s treatment upon

return to China. These factual determinations contradict the facts as found by the IJ. (See

Huang v. AGUS, 620 F.3d 372 (3d Cir. 2010)).

       Inasmuch as the IJ did not commit clear error in reaching its factual

determinations, the BIA was obligated to accept those facts and the others found by the

IJ. Because the BIA violated this standard, I would return this petition to the BIA for

proper consideration. At the very least, the IJ=s opinion, based upon the evidence in the

record, should persuade us, as I am persuaded, that Zhu=s petition should be considered by

the Circuit Mediator or reconsidered under the program of prosecutorial discretion

recently announced by the President.




                                             1